DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s communication filed on 05/21/2020.  In virtue of the communication:
Claims 1-21 are present in the instant application.

Examiner’s Statement of Reasons for Allowance
Claims 1-21 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a light-emitting diode (LED) luminaire, comprising: one or more LED arrays comprising a positive potential terminal and a negative potential terminal with a forward voltage across thereon; at least one full-wave rectifier comprising a ground reference, the at least one full-wave rectifier configured to couple to an external power-line dimmer which is coupled to alternate-current (AC) mains and to convert a phase-cut line voltage from the external power-line dimmer into a first direct-current (DC) voltage; at least one input filter coupled to the at least one full-wave rectifier and configured to suppress an electromagnetic interference (EMI) noise; an LED driving circuit comprising a control device with a DC voltage input port, an electronic switch with on-time and off-time controlled by the control device, an output inductor with current charging and discharging controlled by the electronic switch, an output capacitor coupled to the output inductor, a diode coupled between the electronic switch and the output capacitor, and at least one current sensing resistor, wherein the LED driving circuit is coupled to the at least one full-wave rectifier via the at least one input filter and configured to convert the first DC voltage into a second DC voltage with an LED driving current to drive the one or more LED arrays; and at least one electric current bypass circuit comprising a first resistor and a first capacitor connected in series with the first resistor, the at least one electric current bypass circuit coupled to the at least one input filter and configured to provide a first holding current path to cause the external power-line dimmer to sustain a dimming function when controlling the LED driving current, wherein: the electronic switch is configured to modulate the first DC voltage at a switching frequency controlled by the control device; the second DC voltage has a reverse polarity relative to the first DC voltage; and the LED driving circuit is further configured to provide various LED driving currents to drive the one or more LED arrays according to various input power levels of the phase-cut line voltage” and combination thereof, in the claim(s), i.e., claim 1 (claim 2-12 are allowed as being dependent on claim 1), and
“… a light-emitting diode (LED) luminaire, comprising: one or more LED arrays comprising a positive potential terminal and a negative potential terminal with a forward voltage across thereon; at least one full-wave rectifier comprising a ground reference, the at least one full-wave rectifier configured to couple to an external power-line dimmer which is coupled to alternate-current (AC) mains and to convert a phase-cut line voltage from the external power-line dimmer into a first direct-current (DC) voltage; at least one input filter coupled to the at least one full-wave rectifier and configured to suppress an electromagnetic interference (EMI) noise; an LED driving circuit comprising a control device with a DC voltage input port, an electronic switch with on-time and off-time controlled by the control device, a transformer comprising a primary winding and a secondary winding, an output capacitor coupled to the secondary winding, a first diode coupled between the secondary winding and the output capacitor, and at least one current sensing resistor, wherein the LED driving circuit is coupled to the at least one full-wave rectifier via the at least one input filter and configured to convert the first DC voltage into a second DC voltage with an LED driving current to drive the one or more LED arrays, and wherein the primary winding is coupled to the electronic switch with current charging and discharging controlled by the electronic switch; at least one electric current bypass circuit comprising a first resistor and a first capacitor connected in series with the first resistor, the at least one electric current bypass circuit coupled in parallel with the at least one input filter and configured to provide a first holding current path to cause the external power-line dimmer to sustain a dimming function when controlling the LED driving current, wherein: the electronic switch is configured to modulate the first DC voltage at a switching frequency controlled by the control device; the second DC voltage has a reverse polarity relative to the first DC voltage; and the LED driving circuit is further configured to provide various LED driving currents to drive the one or more LED arrays according to various input power levels of the phase-cut line voltage” and combination thereof, in the claim(s), i.e., claim 13 (claim 14-21 are allowed as being dependent on claim 13), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Kang (U.S. Pub. 2013/0181624 A1), Angeles (U.S. Patent 9,648,676 B2) and Shteynberg (U.S. Patent 7,902,769 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844